UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 17-1524


SHERI DANIEL,

                     Plaintiff - Appellant,

              v.

TIMOTHY J. SLOAN, CEO & President (2016-present) of Wells Fargo &
Company, In his official capacity AND in his individual capacity; JOHN GERARD
STUMPF, Chairman & CEO (2004-2016) of Wells Fargo & Company, in his
official capacity AND in his individual capacity; AVID MODJTABAI, Sr. Exec.
VP, Consumer Lending of Wells Fargo & Company, in her official capacity AND
in her individual capacity; MICHAEL J. HEID, President & CEO (2004-2015) of
Wells Fargo Home Mortgage, in his official capacity AND in his individual
capacity; FRANKLIN CODEL, President & CEO (2015-present) of Wells Fargo
Home Mortgage, in his official capacity AND in his individual capacity; NANCY
SORENSEN, Executive Mortgage Specialist Customer Care and Recovery Group
Wells Fargo Home Mortgage, in her official capacity AND in her individual
capacity; TERRY MCAULIFFE, Governor of the Commonwealth of Virginia, In
his official capacity AND in his individual capacity; MARK R. HERRING,
Attorney General of the Commonwealth of Virginia, in his official capacity AND
in his individual capacity; DONALD W. LEMONS, Chief Justice of the Supreme
Court of Virginia, in his official capacity AND in his individual capacity; BRUCE
D. WHITE, Chief Judge of the Fairfax County Circuit Court Commonwealth of
Virginia, in his official capacity AND in his individual capacity; ROBERT J.
SMITH; JUDGE JAN L. BRODIE, Judge of the Fairfax County Circuit Court, in
her official capacity AND in her individual capacity; ALFRED D. SWERSKY,
Judge, Judge (retired, substitute) in the Fairfax County Circuit Court, in his official
capacity AND in his individual capacity,

                     Defendants - Appellees.
Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-01360-CMH-JFA)


Submitted: August 17, 2017                                        Decided: August 21, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sheri Daniel, Appellant Pro Se. Amy Sanborn Owen, BRIGLIAHUNDLEY, PC, Tysons
Corner, Virginia; Nancy Hull Davidson, Assistant Attorney General, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Sheri Daniel appeals the district court’s orders dismissing her civil action and

denying her motion to reconsider. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Daniel v.

Sloan, No. 1:16-cv-01360-CMH-JFA (E.D. Va., Mar. 10 & 22, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3